DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2022 has been entered.

Response to Amendment
Applicant’s response, filed 9 September 2022, to the last office action has been entered and made of record. 
In response to the cancellation of claim 6, it is acknowledged and made of record.
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claims 1, 10, and 12 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 10, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund et al. (US 6,690,371), herein Okerlund, in view of Izumo et al. (US 2015/0015572), herein Izumo, Ninomiya (US 2017/0148157), and Kokubun et al. (US 2017/0196527).
Regarding claim 1, Okerlund discloses a method for image reconstruction of an object comprising:
obtaining a plurality of images of the object at different angular positions relative to a line between a light source and an image detector (see Okerlund col. 3, ln. 35-60, where a series of images generated from acquired data according to a scan prescription, and two-dimensional images are used to form a 3D rectilinear model; see Okerlund col. 2, ln. 50-65, where during a scan, x-ray projection data, sensed by projecting x rays from an x-ray source through a patient and detected by a detector array, the gantry and the mounted x-ray source and detector array are rotated about a center of rotation); and
reconstructing image data of a reconstructed volume based on an image reconstruction algorithm which outputs the reconstructed image data as a reconstructed volume having at least three dimensions and which uses, as input, data of the plurality of images of the object and at least one input parameter (see Okerlund col. 3, ln. 35-60, where a 3D rectilinear model is constructed from a stack of two-dimensional images, where the rectilinear model is a volumetric model produced from a series of images generated using a reconstructor from acquired data according to a scan prescription, where numerous parameters are entered); wherein
reconstructing the image data comprises outputting image data of a pseudo-object as a reconstructed volume having at least three dimensions including first and second dimensions corresponding to two spatial dimensions X and Y of a planar sliced volume of the object (see Okerlund Fig. 4 and col. 3, ln. 35-60, where two-dimensional images with x and y spatial dimensions are used to form the 3D rectilinear model)
and reconstructing a 3-dimensional final image data corresponding to spatial dimensions X, Y, and Z based on the reconstruction algorithm (see Okerlund col. 3, ln. 45-60 and col. 7, ln. 20-30, where the volumetric model produced from a series of images generated using a reconstructor from acquired data is a three dimensional model with dimensions corresponding to an x, y, and z dimensions, and that the volume model may be updated to account for changes over time and rendered using the changed data).
Okerlund does not explicitly disclose wherein the reconstructed volume having a third dimension of the pseudo-object which corresponds to a one-dimensional parameter space of the at least one input parameter as input to the image reconstruction algorithm.
Izumo teaches in a related and pertinent medical image display method and apparatus where plural types of successive images are arranged according to physical quantities of three axes of a cuboid object (see Izumo Abstract), where a cuboid object is used to select an image to be displayed (see Izumo [0043]), where the cuboid object is an assembly of a plurality of unit cells which are associated with respective images included in a successive image group and the three axes of the cuboid object are respectively associated with successive image groups of medical images aligned successively according to predetermined physical quantities (see Izumo [0057]), and that the respective physical quantities for the three axes may be set according to desired physical quantities (see Izumo Fig. 18 and [0119]-[0120]), such as body axis image position, heart rate phase, filter number of filters to be applied to the images such as reconstruction filter, and number of repetition times for reconstruction, degree of strength for noise reduction process (see Izumo Fig. 20-23 and [0122]-[0133]), and an image may be selected from the cuboid object as an analysis target to perform further analysis (see Izumo [0141]-[0145]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Izumo to the teachings of Okerlund, such that the image slices of the 3D rectilinear model are arranged and displayed in a cuboid object as taught by Izumo, in which the axes correspond to respective physical quantities corresponding to reconstruction parameters, and select a desired image displayed in the cuboid object. 
This modification is rationalized as an application of a known technique to a known method 
ready for improvement to yield predictable results. 
In this instance, Okerlund discloses a base method for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where the volume of image data may be 3D rectilinear model formed by a stack of two dimensional images reconstructed from the x-ray projection data.
Izumo teaches a known technique of arranging and displaying medical images in a cuboid object where the three axes of the cuboid object correspond to desired physical quantities, such as reconstruction filter parameters or parameters used in the reconstruction, where successive image groups of medical images aligned successively according to predetermined physical quantities. 
One of ordinary skill in the art would have recognized that by applying Izumo’s technique would allow for the method of Okerlund to arrange and display the reconstructed two dimensional slices of the 3D rectilinear model in a cuboid object where the axes correspond to respective physical quantities corresponding to reconstruction parameters, and select a desired image displayed in the cuboid object, leading to an improved method for displaying and viewing reconstructed images which are aligned successively according to predetermined physical quantities corresponding to selected reconstruction parameters. 
While Okerlund teaches that the volumetric model produced from a series of images generated using a reconstructor from acquired data  is a three dimensional model, and that the volume model may be updated to account for changes over time and rendered using the changed data (see Okerlund col. 3, ln. 45-60 and col. 7, ln. 20-30);
Okerlund and Izumo do not explicitly disclose reconstructing the 3-dimensional final image data from an input of the plurality of obtained images of the object and the at least one input parameter.
Ninomiya teaches in a related and pertinent image processing apparatus where post-reconstruction may be performed on reconstructed images (see Ninomiya Abstract) where acquired x-ray data from an x-ray detector are used to reconstruct image data (see Ninomiya [0034]-[0037]), where performing post-reconstruction process reconstructs an image with reconstruction conditions which are different from reconstruction conditions set during scanning (see Ninomiya [0048]), where image data is selected as a post reconstruction processing target from among a plurality of items of image data, where the image data includes a plurality of sliced tomographic images obtained through examination (see Ninomiya [0049]), post reconstruction conditions are input, which involves inputting corresponding parameters for post-reconstruction conditions (see Ninomiya [0050] and [0068]), and post-reconstruction process is performed when new post-reconstruction conditions are input and new sliced images are created (see Ninomiya [0076]-[0077]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Ninomiya to the teachings of Okerlund and Izumo, such that a selected image from the cuboid object with associated reconstruction parameters may be used as a reference image slice to perform post reconstruction process of the image slices of the 3D rectilinear model. 
This modification is rationalized as an application of a known technique to a known method 
ready for improvement to yield predictable results. 
In this instance, Okerlund and Izumo discloses a base method for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where the volume of image data may be 3D rectilinear model formed by a stack of two dimensional images reconstructed from the x-ray projection data, and displayed in a cuboid object where the axes correspond the axes correspond to respective physical quantities corresponding to reconstruction parameters, and select a desired image displayed in the cuboid object.
Ninomiya teaches a known technique of performing post-reconstruction processing of reconstructed x-ray images, where image data is selected as a post reconstruction processing target from among a plurality of items of image data, including a plurality of sliced tomographic images obtained through examination and post reconstruction conditions are input, which involves inputting corresponding parameters for post-reconstruction conditions.
One of ordinary skill in the art would have recognized that by applying Ninomiya’s technique would allow for the method of Okerlund and Izumo to perform post-reconstruction processing upon the reconstructed two dimensional images forming the 3D rectilinear model and allowing for an improved method for viewing and extracting volumetric x-ray images where the images may be further reconstructed with desired conditions.  
Okerlund, Izumo, and Ninomiya do not explicitly disclose identifying, for a selection of a certain value of the at least one input parameter based on the reconstructed image data of the pseudo-object, a respective slice from the pseudo-object associated with the selection and that the at least one input parameter is associated with the respective slice.
Kokubun teaches in a related and pertinent apparatus and method to perform image reconstruction (see Kokubun Abstract), where tomographic selection images are generated in a plurality of movement phases  (see Kokubun Fig. 5 and [0077]-[0079]) and arranges and displays the selection images of a plurality of phases in each of the phase selection positions (see Kokubun Fig. 6 and [0081]-[0083]), and a selection image is selected in order to select a diagnostic cardiac phase for each of the phase selection positions and the tomographic images for diagnosis are generated according to the selected cardiac phases (see Kokubun Fig. 6, Fig. 9, and [0085]-[0088]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Kokubun to the teachings of Okerlund, Izumo, and Ninomiya, such that an image slice from the cuboid object with associated reconstruction parameters may be selected as a selection image, in which to perform post reconstruction process of the image slices of the 3D rectilinear model using the associated reconstruction parameters. 
This modification is rationalized as an application of a known technique to a known method 
ready for improvement to yield predictable results. 
In this instance, Okerlund, Izumo, and Ninomiya discloses a base method for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where the volume of image data may be 3D rectilinear model formed by a stack of two dimensional images reconstructed from the x-ray projection data, and displayed in a cuboid object where the axes correspond the axes correspond to respective physical quantities corresponding to reconstruction parameters, and select a desired image displayed in the cuboid object, and perform post-reconstruction processing upon the reconstructed two dimensional images forming the 3D rectilinear model with desired parameters.
Kokubun teaches a known technique of generating tomographic selection images according to a plurality of movement phases and arranges and displays the selection images of a plurality of phases in each of the phase selection positions, and a selection image is selected to select a corresponding diagnostic cardiac phase in which tomographic images for diagnosis are generated according to the selected cardiac phases. 
One of ordinary skill in the art would have recognized that by applying Kokubun’s technique would allow for the method of Okerlund, Izumo, and Ninomiya to perform post-reconstruction processing upon the reconstructed two dimensional images forming the 3D rectilinear model by selecting image slice from the cuboid object with associated reconstruction parameters may be selected as a selection image, in which to perform post reconstruction process of the image slices of the 3D rectilinear model using the associated reconstruction parameters and allowing for an improved method for viewing and extracting volumetric x-ray images where the images may be further reconstructed with desired conditions.  

Regarding claim 4, please see the above rejection of claim 1. Okerlund, Izumo, Ninomiya, and Kokubun disclose the method according to claim 1, wherein 
different planar sliced volumes of the image data perpendicular to a stacking direction of the pseudo object represent image volume reconstructions of the same planar sliced volume of the object being reconstructed at different values of the at least one input parameter of the image reconstruction algorithm (see Okerlund Fig. 4 and col. 3, ln. 45-60, where the stack of two-dimensional images are stacked perpendicular to the stacking direction; see Izumo Fig. 18, 20-23 and [0119]-[0120] and [0122]-[0133], where the respective physical quantities for the three axes may be set according to desired physical quantities, such as filter number of filters to be applied to the images such as reconstruction filter, and number of repetition times for reconstruction, degree of strength for noise reduction process; where the combined teachings suggest that the two dimensional images may be stacked in a stacking direction corresponding to an axes according to different values of parameters used in the reconstructing the images). 

Regarding claim 8, please see the above rejection of claim 1. Okerlund, Izumo, Ninomiya, and Kokubun disclose the method according to claim 1, wherein 
the at least one input parameter represents one or more of:
		a weight parameter for defining a weight of a data term and a regularization term according to an iterative image reconstruction algorithm;
		a penalty function parameter used in a penalty function for a regularization term according to an iterative image reconstruction algorithm;
		a center shift parameter indicative of a shift of an actual rotational axis of the measurement system with respect to a target rotational axis of the measurement system;
		a correction parameter indicative of a beam-hardening correction;
		an artifact correction parameter for correcting image artifacts;
		a filter parameter used in an image filter applied to images (see Izumo Fig. 21 and [0128]-[0131], where a physical quantity associated with the axes of the cuboid object include filter number of an applied filter, such as a reconstruction filter); and/or
		a weight factor weighting different image source energies in Dual-Energy-CT image reconstruction.

Regarding claim 10, Okerlund discloses an apparatus for image reconstruction of an object, the apparatus comprising:
an interface (see Okerlund col. 3, ln. 1-10, where a data acquisition system (DAS) is disclosed)) configured to receive data indicative of a plurality of images of the object, the plurality of images of the object being obtained at different angular positions relative to a line between a light source and an image detector (see Okerlund col. 3, ln. 35-60, where a series of images generated from acquired data according to a scan prescription, and two-dimensional images are used to form a 3D rectilinear model; see Okerlund col. 2, ln. 50-65, where during a scan, x-ray projection data, sensed by projecting x rays from an x-ray source through a patient and detected by a detector array, the gantry and the mounted x-ray source and detector array are rotated about a center of rotation); and
a processor (see Okerlund col. 3, ln. 1-10, where an image reconstructor is disclosed) configured to reconstruct image data of a reconstructed volume based on an image reconstruction algorithm which outputs the reconstructed image data as a reconstructed volume having at least three dimensions and which uses, as input, data of the plurality of images of the object and at least one input parameter (see Okerlund col. 3, ln. 35-60, where a 3D rectilinear model is constructed from a stack of two-dimensional images, where the rectilinear model is a volumetric model produced from a series of images generated using a reconstructor from acquired data according to a scan prescription, where numerous parameters are entered); wherein
the processor is configured, for reconstruction the image data, to output image data of a pseudo-object as a reconstructed volume having at least three dimensions including first and second dimensions corresponding to two spatial dimensions X and Y of a planar sliced volume of the object (see Okerlund Fig. 4 and col. 3, ln. 35-60, where two-dimensional images with x and y spatial dimensions are used to form the 3D rectilinear model), 
wherein the processor is configured to reconstruct a 3-dimensional final image data corresponding to spatial dimensions X, Y, and Z based on the reconstruction algorithm (see Okerlund col. 3, ln. 45-60 and col. 7, ln. 20-30, where the volumetric model produced from a series of images generated using a reconstructor from acquired data is a three dimensional model with dimensions corresponding to an x, y, and z dimensions, and that the volume model may be updated to account for changes over time and rendered using the changed data).
Okerlund does not explicitly disclose wherein the reconstructed volume having a third dimension of the pseudo-object which corresponds to a one-dimensional parameter space of the at least one input parameter as input to the image reconstruction algorithm.
Izumo teaches in a related and pertinent medical image display method and apparatus where plural types of successive images are arranged according to physical quantities of three axes of a cuboid object (see Izumo Abstract), where a cuboid object is used to select an image to be displayed (see Izumo [0043]), where the cuboid object is an assembly of a plurality of unit cells which are associated with respective images included in a successive image group and the three axes of the cuboid object are respectively associated with successive image groups of medical images aligned successively according to predetermined physical quantities (see Izumo [0057]), and that the respective physical quantities for the three axes may be set according to desired physical quantities (see Izumo Fig. 18 and [0119]-[0120]), such as body axis image position, heart rate phase, filter number of filters to be applied to the images such as reconstruction filter, and number of repetition times for reconstruction, degree of strength for noise reduction process (see Izumo Fig. 20-23 and [0122]-[0133]), and an image may be selected from the cuboid object as an analysis target to perform further analysis (see Izumo [0141]-[0145]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Izumo to the teachings of Okerlund, such that the image slices of the 3D rectilinear model are arranged and displayed in a cuboid object as taught by Izumo, in which the axes correspond to respective physical quantities corresponding to reconstruction parameters, and select a desired image displayed in the cuboid object. 
This modification is rationalized as an application of a known technique to a known method 
ready for improvement to yield predictable results. 
In this instance, Okerlund discloses a base method for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where the volume of image data may be 3D rectilinear model formed by a stack of two dimensional images reconstructed from the x-ray projection data.
Izumo teaches a known technique of arranging and displaying medical images in a cuboid object where the three axes of the cuboid object correspond to desired physical quantities, such as reconstruction filter parameters or parameters used in the reconstruction, where successive image groups of medical images aligned successively according to predetermined physical quantities. 
One of ordinary skill in the art would have recognized that by applying Izumo’s technique would allow for the method of Okerlund to arrange and display the reconstructed two dimensional slices of the 3D rectilinear model in a cuboid object where the axes correspond to respective physical quantities corresponding to reconstruction parameters, and select a desired image displayed in the cuboid object, leading to an improved method for displaying and viewing reconstructed images which are aligned successively according to predetermined physical quantities corresponding to selected reconstruction parameters. 
While Okerlund teaches that the volumetric model produced from a series of images generated using a reconstructor from acquired data  is a three dimensional model, and that the volume model may be updated to account for changes over time and rendered using the changed data (see Okerlund col. 3, ln. 45-60 and col. 7, ln. 20-30);
Okerlund and Izumo do not explicitly disclose reconstructing the 3-dimensional final image data from an input of the plurality of obtained images of the object and the at least one input parameter.
Ninomiya teaches in a related and pertinent image processing apparatus where post-reconstruction may be performed on reconstructed images (see Ninomiya Abstract) where acquired x-ray data from an x-ray detector are used to reconstruct image data (see Ninomiya [0034]-[0037]), where performing post-reconstruction process reconstructs an image with reconstruction conditions which are different from reconstruction conditions set during scanning (see Ninomiya [0048]), where image data is selected as a post reconstruction processing target from among a plurality of items of image data, where the image data includes a plurality of sliced tomographic images obtained through examination (see Ninomiya [0049]), post reconstruction conditions are input, which involves inputting corresponding parameters for post-reconstruction conditions (see Ninomiya [0050] and [0068]), and post-reconstruction process is performed when new post-reconstruction conditions are input and new sliced images are created (see Ninomiya [0076]-[0077]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Ninomiya to the teachings of Okerlund and Izumo, such that a selected image from the cuboid object with associated reconstruction parameters may be used as a reference image slice to perform post reconstruction process of the image slices of the 3D rectilinear model. 
This modification is rationalized as an application of a known technique to a known method 
ready for improvement to yield predictable results. 
In this instance, Okerlund and Izumo discloses a base method for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where the volume of image data may be 3D rectilinear model formed by a stack of two dimensional images reconstructed from the x-ray projection data, and displayed in a cuboid object where the axes correspond the axes correspond to respective physical quantities corresponding to reconstruction parameters, and select a desired image displayed in the cuboid object.
Ninomiya teaches a known technique of performing post-reconstruction processing of reconstructed x-ray images, where image data is selected as a post reconstruction processing target from among a plurality of items of image data, including a plurality of sliced tomographic images obtained through examination and post reconstruction conditions are input, which involves inputting corresponding parameters for post-reconstruction conditions.
One of ordinary skill in the art would have recognized that by applying Ninomiya’s technique would allow for the method of Okerlund and Izumo to perform post-reconstruction processing upon the reconstructed two dimensional images forming the 3D rectilinear model and allowing for an improved method for viewing and extracting volumetric x-ray images where the images may be further reconstructed with desired conditions.  
Okerlund, Izumo, and Ninomiya do not explicitly disclose identifying, for a selection of a certain value of the at least one input parameter based on the reconstructed image data of the pseudo-object, a respective slice from the pseudo-object associated with the selection, and that the at least one input parameter is associated with the respective slice.
Kokubun teaches in a related and pertinent apparatus and method to perform image reconstruction (see Kokubun Abstract), where tomographic selection images are generated in a plurality of movement phases  (see Kokubun Fig. 5 and [0077]-[0079]) and arranges and displays the selection images of a plurality of phases in each of the phase selection positions (see Kokubun Fig. 6 and [0081]-[0083]), and a selection image is selected in order to select a diagnostic cardiac phase for each of the phase selection positions and the tomographic images for diagnosis are generated according to the selected cardiac phases (see Kokubun Fig. 6, Fig. 9, and [0085]-[0088]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Kokubun to the teachings of Okerlund, Izumo, and Ninomiya, such that an image slice from the cuboid object with associated reconstruction parameters may be selected as a selection image, in which to perform post reconstruction process of the image slices of the 3D rectilinear model using the associated reconstruction parameters. 
This modification is rationalized as an application of a known technique to a known apparatus 
ready for improvement to yield predictable results. 
In this instance, Okerlund, Izumo, and Ninomiya discloses a base apparatus for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where the volume of image data may be 3D rectilinear model formed by a stack of two dimensional images reconstructed from the x-ray projection data, and displayed in a cuboid object where the axes correspond the axes correspond to respective physical quantities corresponding to reconstruction parameters, and select a desired image displayed in the cuboid object, and perform post-reconstruction processing upon the reconstructed two dimensional images forming the 3D rectilinear model with desired parameters.
Kokubun teaches a known technique of generating tomographic selection images according to a plurality of movement phases and arranges and displays the selection images of a plurality of phases in each of the phase selection positions, and a selection image is selected to select a corresponding diagnostic cardiac phase in which tomographic images for diagnosis are generated according to the selected cardiac phases. 
One of ordinary skill in the art would have recognized that by applying Kokubun’s technique would allow for the apparatus of Okerlund, Izumo, and Ninomiya to perform post-reconstruction processing upon the reconstructed two dimensional images forming the 3D rectilinear model by selecting image slice from the cuboid object with associated reconstruction parameters may be selected as a selection image, in which to perform post reconstruction process of the image slices of the 3D rectilinear model using the associated reconstruction parameters and allowing for an improved method for viewing and extracting volumetric x-ray images where the images may be further reconstructed with desired conditions.  

Regarding claim 11, please see the above rejection of claim 10. Okerlund, Izumo, Ninomiya, and Kokubun disclose the apparatus of claim 10, wherein the apparatus is integrated into a system for image reconstruction of an object, the system comprising a light source, and an image detector (see Okerlund Fig 1 and col. 2,ln. 50- col. 3, ln 20, where computed tomograph imaging system is disclosed to have an x-ray source and a detector array).

Regarding claim 12, Okerlund discloses a computer, processor or computed tomography controller to execute a process (see Okerlund Fig 1 and col. 2, ln. 50- col. 3, ln 20, where a DAS, image reconstructor, and computer are disclosed) comprising:
obtaining a plurality of images of the object at different angular positions relative to a line between a light source and an image detector (see Okerlund col. 3, ln. 35-60, where a series of images generated from acquired data according to a scan prescription, and two-dimensional images are used to form a 3D rectilinear model; see Okerlund col. 2, ln. 50-65, where during a scan, x-ray projection data, sensed by projecting x rays from an x-ray source through a patient and detected by a detector array, the gantry and the mounted x-ray source and detector array are rotated about a center of rotation); and
reconstructing image data of a reconstructed volume based on an image reconstruction algorithm, which outputs the reconstructed image data as a reconstructed volume having at least three dimensions and which uses, as input, data of the plurality of images of the object and at least one input parameter (see Okerlund col. 3, ln. 35-60, where a 3D rectilinear model is constructed from a stack of two-dimensional images, where the rectilinear model is a volumetric model produced from a series of images generated using a reconstructor from acquired data according to a scan prescription, where numerous parameters are entered); 
wherein reconstructing the image data comprises outputting image data of a pseudo-object as a reconstructed volume having at least three dimensions including first and second dimensions corresponding to two spatial dimensions X and Y of a planar sliced volume of the object (see Okerlund Fig. 4 and col. 3, ln. 35-60, where two-dimensional images with x and y spatial dimensions are used to form the 3D rectilinear model); 
reconstructing a 3-dimensional final image data corresponding to spatial dimensions X, Y, and Z based on the reconstruction algorithm (see Okerlund col. 3, ln. 45-60 and col. 7, ln. 20-30, where the volumetric model produced from a series of images generated using a reconstructor from acquired data is a three dimensional model with dimensions corresponding to an x, y, and z dimensions, and that the volume model may be updated to account for changes over time and rendered using the changed data).
Okerlund does not explicitly disclose a non-transitory computer readable medium, storing computer program instructions adapted to cause computer, processor or computed tomography controller to execute the disclosed process, wherein the reconstructed volume having a third dimension of the pseudo-object which corresponds to a one-dimensional parameter space of the at least one input parameter as input to the image reconstruction algorithm.
Izumo teaches in a related and pertinent medical image display method and apparatus where plural types of successive images are arranged according to physical quantities of three axes of a cuboid object (see Izumo Abstract), where the disclosed image viewer is implemented using a program stored in a storage device and called to a working memory, e.g. RAM, to be executed by a CPU (see Izumo [0041]-[0046]), where a cuboid object is used to select an image to be displayed (see Izumo [0043]), where the cuboid object is an assembly of a plurality of unit cells which are associated with respective images included in a successive image group and the three axes of the cuboid object are respectively associated with successive image groups of medical images aligned successively according to predetermined physical quantities (see Izumo [0057]), and that the respective physical quantities for the three axes may be set according to desired physical quantities (see Izumo Fig. 18 and [0119]-[0120]), such as body axis image position, heart rate phase, filter number of filters to be applied to the images such as reconstruction filter, and number of repetition times for reconstruction, degree of strength for noise reduction process (see Izumo Fig. 20-23 and [0122]-[0133]), and an image may be selected from the cuboid object as an analysis target to perform further analysis (see Izumo [0141]-[0145]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Izumo to the teachings of Okerlund, such that the disclosed operations are implemented on programs or data stored on memory devices, like ROM and RAM, and executed on a CPU, and the image slices of the 3D rectilinear model are arranged and displayed in a cuboid object as taught by Izumo, in which the axes correspond to respective physical quantities corresponding to reconstruction parameters, and select a desired image displayed in the cuboid object. 
This modification is rationalized as an application of a known technique to a known method 
ready for improvement to yield predictable results. 
In this instance, Okerlund discloses a base method for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where the volume of image data may be 3D rectilinear model formed by a stack of two dimensional images reconstructed from the x-ray projection data.
Izumo teaches a known technique of implementing disclosed operations with programs stored on memory devices, like ROM and RAM, and executed by a CPU and arranging and displaying medical images in a cuboid object where the three axes of the cuboid object correspond to desired physical quantities, such as reconstruction filter parameters or parameters used in the reconstruction, where successive image groups of medical images aligned successively according to predetermined physical quantities. 
One of ordinary skill in the art would have recognized that by applying Izumo’s technique would allow for implementing disclosed operations Okerlund on programs or data stored on memory devices, like ROM and RAM, and executed on a CPU, and that the method of Okerlund to arrange and display the reconstructed two dimensional slices of the 3D rectilinear model in a cuboid object where the axes correspond to respective physical quantities corresponding to reconstruction parameters, and select a desired image displayed in the cuboid object, leading to an improved method for displaying and viewing reconstructed images which are aligned successively according to predetermined physical quantities corresponding to selected reconstruction parameters.
While Okerlund teaches that the volumetric model produced from a series of images generated using a reconstructor from acquired data is a three dimensional model, and that the volume model may be updated to account for changes over time and rendered using the changed data (see Okerlund col. 3, ln. 45-60 and col. 7, ln. 20-30);
Okerlund and Izumo do not explicitly disclose reconstructing the 3-dimensional final image data from an input of the plurality of obtained images of the object and the at least one input parameter.
Ninomiya teaches in a related and pertinent image processing apparatus where post-reconstruction may be performed on reconstructed images (see Ninomiya Abstract) where acquired x-ray data from an x-ray detector are used to reconstruct image data (see Ninomiya [0034]-[0037]), where performing post-reconstruction process reconstructs an image with reconstruction conditions which are different from reconstruction conditions set during scanning (see Ninomiya [0048]), where image data is selected as a post reconstruction processing target from among a plurality of items of image data, where the image data includes a plurality of sliced tomographic images obtained through examination (see Ninomiya [0049]), post reconstruction conditions are input, which involves inputting corresponding parameters for post-reconstruction conditions (see Ninomiya [0050] and [0068]), and post-reconstruction process is performed when new post-reconstruction conditions are input and new sliced images are created (see Ninomiya [0076]-[0077]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Ninomiya to the teachings of Okerlund and Izumo, such that a selected image from the cuboid object with associated reconstruction parameters may be used as a reference image slice to perform post reconstruction process of the image slices of the 3D rectilinear model. 
This modification is rationalized as an application of a known technique to a known method 
ready for improvement to yield predictable results. 
In this instance, Okerlund and Izumo discloses a base method for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where the volume of image data may be 3D rectilinear model formed by a stack of two dimensional images reconstructed from the x-ray projection data, and displayed in a cuboid object where the axes correspond the axes correspond to respective physical quantities corresponding to reconstruction parameters, and select a desired image displayed in the cuboid object.
Ninomiya teaches a known technique of performing post-reconstruction processing of reconstructed x-ray images, where image data is selected as a post reconstruction processing target from among a plurality of items of image data, including a plurality of sliced tomographic images obtained through examination and post reconstruction conditions are input, which involves inputting corresponding parameters for post-reconstruction conditions.
One of ordinary skill in the art would have recognized that by applying Ninomiya’s technique would allow for the method of Okerlund and Izumo to perform post-reconstruction processing upon the reconstructed two dimensional images forming the 3D rectilinear model and allowing for an improved method for viewing and extracting volumetric x-ray images where the images may be further reconstructed with desired conditions.  
Okerlund, Izumo, and Ninomiya do not explicitly disclose identifying, for a selection of a certain value of the at least one input parameter based on the reconstructed image data of the pseudo-object, a respective slice from the pseudo-object associated with the selection and that the at least one input parameter is associated with the respective slice.
Kokubun teaches in a related and pertinent apparatus and method to perform image reconstruction (see Kokubun Abstract), where tomographic selection images are generated in a plurality of movement phases  (see Kokubun Fig. 5 and [0077]-[0079]) and arranges and displays the selection images of a plurality of phases in each of the phase selection positions (see Kokubun Fig. 6 and [0081]-[0083]), and a selection image is selected in order to select a diagnostic cardiac phase for each of the phase selection positions and the tomographic images for diagnosis are generated according to the selected cardiac phases (see Kokubun Fig. 6, Fig. 9, and [0085]-[0088]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Kokubun to the teachings of Okerlund, Izumo, and Ninomiya, such that an image slice from the cuboid object with associated reconstruction parameters may be selected as a selection image, in which to perform post reconstruction process of the image slices of the 3D rectilinear model using the associated reconstruction parameters. 
This modification is rationalized as an application of a known technique to a known method 
ready for improvement to yield predictable results. 
In this instance, Okerlund, Izumo, and Ninomiya discloses a base method for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where the volume of image data may be 3D rectilinear model formed by a stack of two dimensional images reconstructed from the x-ray projection data, and displayed in a cuboid object where the axes correspond the axes correspond to respective physical quantities corresponding to reconstruction parameters, and select a desired image displayed in the cuboid object, and perform post-reconstruction processing upon the reconstructed two dimensional images forming the 3D rectilinear model with desired parameters.
Kokubun teaches a known technique of generating tomographic selection images according to a plurality of movement phases and arranges and displays the selection images of a plurality of phases in each of the phase selection positions, and a selection image is selected to select a corresponding diagnostic cardiac phase in which tomographic images for diagnosis are generated according to the selected cardiac phases. 
One of ordinary skill in the art would have recognized that by applying Kokubun’s technique would allow for the method of Okerlund, Izumo, and Ninomiya to perform post-reconstruction processing upon the reconstructed two dimensional images forming the 3D rectilinear model by selecting image slice from the cuboid object with associated reconstruction parameters may be selected as a selection image, in which to perform post reconstruction process of the image slices of the 3D rectilinear model using the associated reconstruction parameters and allowing for an improved method for viewing and extracting volumetric x-ray images where the images may be further reconstructed with desired conditions.   

Regarding claim 13, please see the above rejection of claim 11. Okerlund, Izumo, Ninomiya, and Kokubun disclose the method according to claim 1, wherein the third dimension of the pseudo-object corresponds to the one-dimensional parameter space of the at least one input parameter of the image reconstruction algorithm instead of corresponding to a third spatial dimension Z (see Izumo Fig. 18, 20-23 and [0119]-[0120] and [0122]-[0133], where the respective physical quantities for the three axes may be set according to desired physical quantities, such as filter number of filters to be applied to the images such as reconstruction filter, and number of repetition times for reconstruction, degree of strength for noise reduction process; where the combined teachings suggest that the third dimension of the cuboid object corresponds to a desired reconstruction parameter).
Regarding claim 14, please see the above rejection of claim 10. Okerlund, Izumo, Ninomiya, and Kokubun disclose the apparatus according to claim 10, wherein the third dimension of the pseudo-object corresponds to the one-dimensional parameter space of the at least one input parameter of the image reconstruction algorithm instead of corresponding to a third spatial dimension Z (see Izumo Fig. 18, 20-23 and [0119]-[0120] and [0122]-[0133], where the respective physical quantities for the three axes may be set according to desired physical quantities, such as filter number of filters to be applied to the images such as reconstruction filter, and number of repetition times for reconstruction, degree of strength for noise reduction process; where the combined teachings suggest that the third dimension of the cuboid object corresponds to a desired reconstruction parameter).

Regarding claim 15, please see the above rejection of claim 10. Okerlund, Izumo, Ninomiya, and Kokubun disclose the apparatus according to claim 10, wherein the at least one input parameter represents one or more of: 
a weight parameter for defining a weight of a data term and a regularization term according to an iterative image reconstruction algorithm; 
a penalty function parameter used in a penalty function for a regularization term according to an iterative image reconstruction algorithm; 
a center shift parameter indicative of a shift of an actual rotational axis of the measurement system with respect to a target rotational axis of the measurement system; 
a correction parameter indicative of a beam-hardening correction; an artifact correction parameter for correcting image artifacts; 
a filter parameter used in an image filter applied to images (see Izumo Fig. 21 and [0128]-[0131], where a physical quantity associated with the axes of the cuboid object include filter number of an applied filter, such as a reconstruction filter); and/or
a weight factor weighting different image source energies in Dual-Energy-CT image reconstruction.  

Regarding claim 16, please see the above rejection of claim 12. Okerlund, Izumo, Ninomiya, and Kokubun disclose the non-transitory computer readable medium according to claim 12, wherein the third dimension of the pseudo-object corresponds to the one-dimensional parameter space of the at least one input parameter of the image reconstruction algorithm instead of corresponding to a third spatial dimension Z (see Izumo Fig. 18, 20-23 and [0119]-[0120] and [0122]-[0133], where the respective physical quantities for the three axes may be set according to desired physical quantities, such as filter number of filters to be applied to the images such as reconstruction filter, and number of repetition times for reconstruction, degree of strength for noise reduction process; where the combined teachings suggest that the third dimension of the cuboid object corresponds to a desired reconstruction parameter).  

Regarding claim 17, please see the above rejection of claim 12. Okerlund, Izumo, Ninomiya, and Kokubun disclose the non-transitory computer readable medium according to claim 12, wherein the at least one input parameter represents one or more of: 
a weight parameter for defining a weight of a data term and a regularization term according to an iterative image reconstruction algorithm; 
a penalty function parameter used in a penalty function for a regularization term according to an iterative image reconstruction algorithm; 
a center shift parameter indicative of a shift of an actual rotational axis of the measurement system with respect to a target rotational axis of the measurement system; 
a correction parameter indicative of a beam-hardening correction; 
an artifact correction parameter for correcting image artifacts; 
a filter parameter used in an image filter applied to images (see Izumo Fig. 21 and [0128]-[0131], where a physical quantity associated with the axes of the cuboid object include filter number of an applied filter, such as a reconstruction filter); and/or
a weight factor weighting different image source energies in Dual-Energy-CT image reconstruction.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund, Izumo, Ninomiya, and Kokubun as applied to claim 1 above, and further in view of Lai (US 5,960,056).
Regarding claim 2, please see the above rejection of claim 1. Okerlund, Izumo, Ninomiya, and Kokubun disclose the method according to claim 1, wherein 
the planar sliced volume of the object is arranged substantially along a 2-dimensional X-Y-plane through the object (see Okerlund Fig. 4 and col. 3, ln. 45-60, where the two-dimensional images are arranged as a stack along the X-Y plane of the 3D rectilinear model).
Okerlund and Izumo  do not explicitly disclose that the plurality of images are obtained from different viewpoints with respect to a rotational axis being arranged in a Z-direction, and that the X-Y plane is perpendicular to the rotation axis. 
Lai teaches in a related and pertinent method of reconstructing a volumetric image in a computed tomography system (see Lai Abstract), where conical X-ray beams are projected from an X-ray source towards a two-dimensional detector array, where the X-ray source and detector are rotated about a rotation axis to interrogate an object at successive rotation angles during the scan, where the detector array is arranged in columns  along the rotation axis and in rows along a tangential direction centered about the x-ray source, and that the rotation axis is the z-axis  and the xy-plane is a normal plane to the rotation axis (see Lai col. 4, ln. 5-40).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Lai to the teachings of Okerlund and Izumo, such that the 2D x-ray detector used to acquire x-ray projection device and x-ray source are rotated about a rotation axis and images the object at successive rotation angles, and the rotation axis is aligned as the z-axis with the xy-plane being a normal plane to the rotation axis. 
This modification is rationalized as use of a known technique to improve similar methods in the same way. 
In this instance, Okerlund and Izumo discloses a base method for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where x-ray projection data is sensed by projecting x rays from an x-ray source through a patient and detected by a detector array, where the gantry and the mounted x-ray source and detector array are rotated about a center of rotation.
Lai teaches in a comparable method of reconstructing a volumetric image in a computed tomography system, where the X-ray source and detector are rotated about a rotation axis to interrogate an object at successive rotation angles during the scan, where the detector array is arranged in columns  along the rotation axis and in rows along a tangential direction centered about the x-ray source, and that the rotation axis is the z-axis  and the xy-plane is a normal plane to the rotation axis.
One of ordinary skill in the art could have similarly applied the rotational coordinate orientations of Lai to the rotating x-ray source and detector of Okerlund and Izumo as Lai’s rotating x-ray source and detector arrangement are similarly constructed, and the results would have predictably be using a similar rotational coordinate orientation of the x-ray scanning arrangement where the rotational axis is the z-axis and the xy-plane is normal to the rotational axis.


Regarding claim 3, please see the above rejection of claim 2. Okerlund, Izumo, Ninomiya, Kokubun, and Lai disclose the method according to claim 2, wherein 
the pseudo-object is represented by a stack of the plurality of planar sliced volumes being stacked in a direction of the third dimension of the pseudo-object (see Okerlund Fig. 4 and col. 3, ln. 45-60, where the stack of two-dimensional images are stacked along the third dimension; see Izumo Fig. 18, 20-23 and [0119]-[0120] and [0122]-[0133], where the respective physical quantities for the three axes may be set according to desired physical quantities, such as filter number of filters to be applied to the images such as reconstruction filter, and number of repetition times for reconstruction, degree of strength for noise reduction process; where the combined teachings suggest that the two dimensional images may be stacked in a stacking direction corresponding to an axes according to different values of parameters used in the reconstructing the images).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okerlund, Izumo, Ninomiya, and Kokubun as applied to claim 1 above, and further in view of Nagata et al. (US 2007/0053483), herein Nagata.
Regarding claim 5, please see the above rejection of claim 1. Okerlund, Izumo, Ninomiya, and Kokubun disclose the method according to claim 1, further comprising 
generating, for each of the plural obtained images, a respective modified image (see Ninomiya [0034]-[0037], where acquired x-ray data from an x-ray detector are used to reconstruct image data), 
wherein the image data is reconstructed based on the image reconstruction algorithm which uses, as input, data of the plurality of modified images (see Ninomiya [0048], where performing post-reconstruction process reconstructs an image with reconstruction conditions which are different from reconstruction conditions set during scanning; see Ninomiya [0049], where image data is selected as a post reconstruction processing target from among a plurality of items of image data, where the image data includes a plurality of sliced tomographic images obtained through examination; see Ninomiya [0050] and [0068], post reconstruction conditions are input, which involves inputting corresponding parameters for post-reconstruction conditions; and see Ninomiya [0076]-[0077], where post-reconstruction process is performed when new post-reconstruction conditions are input and new sliced images are created).  
Okerlund, Izumo, Ninomiya, and Kokubun do not explicitly disclose 
extracting sliced image data from each of the plural obtained images, each sliced image data representing one or more adjacent pixel rows of the respective obtained image; and that generating a respective modified image by stacking the respective extracted sliced image data of the respective obtained image multiple times.
Nagata teaches in a related and pertinent x-ray computed tomography apparatus which performs reconstruction based on projection data sets (see Nagata Abstract), where reconstruction of a tomogram by cone beam reconstruction processing is performed on the basis of a detection element row or a plurality of rows of the x-ray detector (see Nagata [0062]), and that the reconstruction handles a target area wide in the slice direction as an aggregate of a plurality of voxels (see Nagata [0063]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Nagata to the teachings of Okerlund, Izumo, Ninomiya, and Kokubun, such that the post reconstruction process of the image slices to create new sliced images is performed by extracting corresponding rows of projection data and that reconstruction handles a target area as an aggregate of a plurality of voxels. 
This modification is rationalized as an application of a known technique to a known method 
ready for improvement to yield predictable results. 
In this instance, Okerlund, Izumo, Ninomiya, and Kokubun disclose a base method for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where post-reconstruction processing is performed on reconstructed x-ray images, where image data is selected as a post reconstruction processing target from among a plurality of items of image data, including a plurality of sliced tomographic images obtained through examination and post reconstruction conditions are input, which involves inputting corresponding parameters for post-reconstruction conditions.
Nagata teaches a known technique where reconstruction is performed based on extracted rows of x-ray detector projection data and that the reconstruction handles a target area wide in the slice direction as an aggregate of a plurality of voxels.
One of ordinary skill in the art would have recognized that by applying Nagata’s technique would allow for the method of Okerlund, Izumo, Ninomiya, and Kokubun to perform post-reconstruction processing upon the reconstructed two dimensional images based on extract corresponding rows from the projection data and that reconstruction handles a target area as an aggregate of a plurality of voxels.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund, Izumo, Ninomiya, and Kokubun as applied to claim 1 above, and further in view of Lotjonen et al. (US 2020/0250861, effectively filed 17 November 2016).
Regarding claim 7, please see the above rejection of claim 1. Okerlund, Izumo, Ninomiya, and Kokubun do not explicitly disclose the method according to claim 1, wherein
selecting the certain value of the at least one input parameter comprises:
		calculating, for each of plural slices of the pseudo object, a respective metric parameter based on applying a pre-determined metric calculation algorithm to image data of a respective planar section of the image data associated with the respective slice of the pseudo object,
		identifying the respective slice of the pseudo object for which the respective metric parameter has its extremal value, and
		identifying the respective input value of the at least one input parameter used for reconstructing the respective planar section of the image data associated with the identified respective slice of the pseudo object as the selected certain value of the at least one input parameter.
However, Ninomiya further teaches calculating comparison information which represents a comparison result of image quality obtained in a case where an image is created by applying reconstruction conditions used when the reference image is reconstructed and in a case where an image is created by applying the inputted post-reconstruction conditions (see Ninomiya [0069]).
Lotjonen teaches in a related and pertinent method for motion artifact reduction which performs a second reconstruction on spatially transformed images (see Lotjonen Abstract), where a set of spatial transformations are computed for initial reconstructed volumetric image, which are used generate different transformed simulated projections, and identifies the transformed simulated projections for an imaging angle which yields the best fit or minimize an error function with the captured image from the same imaging angle (Lotjonen [0050]-[0052]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Lotjonen to the teachings of Okerlund, Izumo, Ninomiya, and Kokubun, such that the post reconstruction process is performed using parameters that are selected by forming an optimized image quality with the image slices of the 3D rectilinear model. 
This modification is rationalized as an application of a known technique to a known method 
ready for improvement to yield predictable results. 
In this instance, Okerlund, Izumo, Ninomiya, and Kokubun discloses a base method for extraction of relevant data from a volume of image data acquired from x-ray projection data captured of a patient, where post-reconstruction processing of reconstructed x-ray images is performed based on new post-reconstruction condition inputs, and a comparison is performed between the post-reconstruction conditions and reference image reconstruction conditions , where the comparison information represents image quality obtained in applying the post-reconstruction conditions.
Lotjonen teaches a known technique where a set of spatial transformations are computed for initial reconstructed volumetric image, which are used generate different transformed simulated projections, and identifies the transformed simulated projections for an imaging angle which yields the best fit or minimize an error function with the captured image from the same imaging angle.
One of ordinary skill in the art would have recognized that by applying Lotjonen’s technique would allow for the method of Okerlund, Izumo, Ninomiya, and Kokubun to select post-reconstruction condition parameters that are optimized for the desired image quality of the reconstructed image slices of the 3D rectilinear model.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661